Citation Nr: 0322226	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  02-08 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an increased rating for a postoperative left 
shoulder disorder, currently rated as 20 percent disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The veteran served on active duty from August 1969 to October 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran is left hand dominant.

3.  The veteran's service-connected left shoulder has 
external rotation to 80 degrees with weakness, lack of 
endurance, and guarding as well as X-ray evidence of 
arthritic changes with no constitutional signs of arthritis.  



CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 20 
percent disabling for a postoperative left shoulder disorder 
have not been met.  38 C.F.R. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5200, 
5201, 5202, 5203 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002). 

To implement the provisions of the law, VA promulgated 
regulations.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  

They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the record, the Board finds that the passage of 
the VCAA and its implementing regulations does not prevent 
the Board from rendering a decision on the veteran's appeal 
at this time, as all notification and development action 
needed to render a fair decision has, to the extent possible, 
been accomplished.  

Through the rating decision, Statement of the Case, and 
various correspondence from the RO (in particular, a February 
2002 letter), the appellant has been notified of the law and 
regulations governing entitlement to the benefit he seeks, 
the evidence which would substantiate his claim, and the 
evidence which has been considered in connection with his 
appeal.  Thus, the Board finds that the appellant has 
received sufficient notice of the information and evidence 
needed to support his claims and he has been provided ample 
opportunity to submit information and evidence.  

Moreover, in the February 2002 letter, the veteran was 
advised what information the veteran should provide and that 
VA would obtain the evidence for him.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159).  

The Board also finds that all necessary development has been 
accomplished.  The RO and the Board have made reasonable and 
appropriate efforts to assist the veteran in obtaining the 
evidence necessary to substantiate his claim.  There is no 
outstanding request for a hearing.  

Additionally, copies of the veteran's March 2002 fee basis VA 
examination report as well as copies of his private treatment 
records have been associated with the claims file.  The Board 
notes that neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, that 
any existing pertinent evidence that is necessary for a fair 
adjudication of the claim has not been obtained.  

Upon consideration of the foregoing, the Board finds that the 
veteran is not prejudiced by the Board's consideration of the 
claim at this juncture.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58  
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

In a July 1977 rating decision, the RO granted service 
connection for recurrent dislocation, left shoulder, 
postoperative, on the basis that the veteran experienced 
recurrent episodes of dislocation and underwent surgery 
during service and continued to experience recurrent episodes 
of dislocation thereafter.  A 20 percent evaluation was 
assigned, effective from April 1977.  Thereafter, the RO 
granted temporary total evaluations based on periods of 
convalescence from June 14, 1977, to August 31, 1977, and 
from November 3, 1994, to December 31, 1994, for surgical 
procedures associated with his service-connected left 
shoulder disorder.  Subsequent to each period of a temporary 
total rating, the 20 percent schedular rating was restored 
and has remained in effect to the present.

In January 2002, the veteran contacted the RO and claimed 
that his service connected disorder had increased in severity 
and warranted an increased rating.  

A March 2002 report of private X-ray examination of the left 
shoulder notes arthritic changes.

The veteran's March 2002 report of VA fee basis examination 
reflects that his claims file was reviewed by the examiner in 
connection with this examination.  It is noted that the 
veteran reported that he is careful with his range of motion 
as well as his activities so as not to aggravate his left 
shoulder disorder.  There were no complaints of pain, 
fatigue, or incoordination.

Examination of the upper extremities revealed that the 
veteran is left hand dominant, is able to make a tight fist, 
and has normal hand strength.  Objective findings reflect 
that motor function and sensory and deep tendon reflexes were 
within normal limits, bilaterally.  Range of motion testing 
revealed external rotation of the left shoulder to 80 degrees 
with weakness and lack of endurance at the point as well as 
some guarding.  Otherwise, the veteran had normal range of 
motion throughout, bilaterally.  With respect to left 
shoulder weakness and lack of endurance, the examiner 
commented that it is more likely that this results from the 
veteran guarding his shoulder due to his concern about 
dislocation.  The diagnosis was humerus, other impairment of; 
recurrent dislocation of the left shoulder, status-post left 
shoulder surgery with residual limitation of motion, weakness 
and lack of endurance.  

Left shoulder X-ray study showed some arthritic changes in 
the shoulder but no gross anatomical pathology.  In addition, 
the examiner noted that the veteran did not show any 
constitutional signs of arthritis.  

The RO has evaluated the veteran's left shoulder disorder at 
the 20 percent rate under 38 C.F.R. § 4.71a, Diagnostic Code 
5202 for impairment of the humerus.  Under this Diagnostic 
Code, malunion of the humerus at the shoulder joint with 
moderate deformity in the dominant arm is rated as 20 percent 
disabling and marked deformity of the major arm is rated as 
30 percent disabling.  Diagnostic Code 5202 also provides 
that recurrent dislocation at the scapulohumeral joint with 
infrequent episodes of dislocation and guarding of movement 
only at the shoulder level for the major arm warrants a 20 
percent evaluation and, where there are frequent episodes of 
dislocation and guarding of all movements, a 30 percent 
rating is warranted.

In addition, evaluations of 30 to 50 percent are warranted 
for ankylosis (bony fixation) of the scapulohumeral 
articulation (shoulder joint) of the major extremity fixed in 
positions of abduction from 60 to 25 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5200.

Limitation of motion of the shoulder or arm may be rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5201.  Specifically, 
for the major arm, a 20 percent evaluation is warranted where 
motion of the arm is limited at shoulder level and a 30 
percent evaluation is warranted where motion is limited 
midway between the side and shoulder level.

In this regard, the normal range of motion for shoulder 
flexion is 0 degrees to 180 degrees.  38 C.F.R. § 4.71, Plate 
II (2002).  Normal range of motion for shoulder abduction is 
from 0 degrees to 180 degrees.  Id.  Normal external and 
internal rotations of the shoulder are both from 0 degrees to 
90 degrees.  Id.

Finally, 38 C.F.R. § 4.71a, Diagnostic Code 5203, provides 
that a 20 percent evaluation is warranted for impairment of 
the clavicle or scapula with nonunion with loose movement or 
with dislocation.  This is the highest schedular rating 
available under this diagnostic code.

Upon consideration of the foregoing, the Board must conclude 
that there is no evidence of the degree of left shoulder 
impairment so as to warrant an evaluation in excess of 20 
percent disabling.  Specifically, although it is clear that 
the veteran's postoperative left shoulder disability is 
productive of weakness, lack of endurance, and some guarding, 
it is not manifested by malunion of the humerus with marked 
deformity or frequent episodes of dislocation and guarding of 
all movements so as to warrant an increased rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5202.  Moreover, although 
the veteran reported that he is careful with his range of 
motion as well as his activities so as not to aggravate his 
left shoulder disorder, he did not complain of frequent 
episodes of dislocation and the examination did not show such 
findings.  

In determining that an evaluation in excess of 20 percent for 
the veteran's service connected postoperative left shoulder 
disorder is not warranted, the Board has considered the other 
diagnostic codes pertaining to impairment of the shoulder and 
arm.  Specifically, there is no evidence suggesting ankylosis 
of scapulohumeral articulation (30 percent under Diagnostic 
Code 5200) and, although there is limitation of rotation, the 
degree of limitation of motion that has been demonstrated 
more nearly approximates at the shoulder level rather than 
midway between the side and shoulder level (30 percent under 
Diagnostic Code 5201).  Similarly, as noted above, a 
schedular evaluation of 20 percent disabling is the highest 
rating available under 38 C.F.R. § 4.71a, Diagnostic Code 
5203, for impairment of the clavicle or scapula.  

Additionally, the Board has considered the provisions of 
38 C.F.R. § 4.40 with regard to giving proper consideration 
to the effects of pain in assigning a disability rating as 
well as the provisions of 38 C.F.R. § 4.45 and the holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Review of the most 
recent VA examination report, however, reveals no evidence 
indicating that increased compensation is warranted for any 
disability caused by pain.  Moreover, there were no 
complaints of pain, fatigue, or incoordination and the 
examiner explained that that it is more likely that the 
veteran's left shoulder weakness and lack of endurance 
results from the veteran guarding his shoulder due to his 
concern about dislocation.

Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to an evaluation greater than 
20 percent for a postoperative left shoulder disability and 
this claim  must be denied.  In reaching this determination, 
the Board acknowledges that the VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected left shoulder disorder has 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluation and 
there is no indication that this disorder has necessitated 
frequent periods of hospitalization during the pendency of 
this appeal.  As such, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1), which concern the assignment of 
extra-schedular evaluations in "exceptional" cases.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).



ORDER

Entitlement to an increased evaluation for a postoperative 
left shoulder disorder is denied.



_______________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

